Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 8/3/2022. The submission, however, is not fully responsive to the prior Office action because the amendment to claims puts them outside of the elected scope of prosecution leaving no examinable claims. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)

Election/Restrictions
Newly submitted claims 28-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claims were subject to a restriction on 2/18/21 and on 4/14/21 applicants elected without traverse group 1 for claims directed to the configuration of thermal transfer fluid for an EUV source. The amendments to the claims submitted on 8/3/22 now include structure directed to the physical structure to the collector diverging from scope from the elected thermal transfer fluid. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 8/3/22 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention for the reasons already provide above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered with respect to election by original presentation but they are not persuasive. Arguments directed to other matters are currently moot as they are not directed any claims subject to examination on their merits (by virtue of no examinable claims being present due to the amendment). Accordingly, at this time it is only appropriate to respond to arguments directed towards the restriction by original presentation. In their remarks the applicants argue that such a restriction would be improper because “election by original presentation can only be asserted against newly added claims, not claim amendments provided to currently pending claims. MPEP 821.03.” (Page 1 paragraph 4) This interpretation of the MPEP is incorrect. Newly added claims need not refer to claims presented with new claim numbers thus the proposition that this doesn’t apply to amended claims is incorrect. In the section of the MPEP cited by the applicant, MPEP 821.03, there is included a copy of 37 C.F.R. 1.145   Subsequent presentation of claims for different invention. If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144.  Further applicant should consult 37 C.F.R. 1.142(b) Requirement for restriction. (b) Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election, subject however to reinstatement in the event the requirement for restriction is withdrawn or overruled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881